DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 in the reply filed on 12/9/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al U.S 8,142,447 in view of Brieton et al U.S 2018/0228559.
Claim 1:  Cooper et al disclose  a driver interface 88/110 that is provided to a robot arm of a robotic surgical system 10 and to which an adaptor 128 is to be attached with a drape (see col. 16, lines 56-60) interposed between the driver interface and the adaptor, comprising: a drive member 54 provided corresponding to a drive transmission member (the tool transmission system, see col. 15, lines 59-64) provided on the adaptor 128; an actuator (for example, motors 70) configured to drive the drive member to  a sensor configured to detect the detection member is moved to the withdrawal position as the drape is brought into contact with the detection member.  Brierton et al , in the same field of endeavor, namely a surgical robot comprising: a robot arm base connected to a distal robot arm link via a series of intermediate articulated robot arm links; a robot arm interface attached to the distal robot arm link, the robot arm interface configured to engage an instrument interface of a surgical instrument, the robot arm interface comprising: an instrument engagement source; and an instrument engagement detector configured to only detect the instrument engagement source when the instrument engagement source is coupled to the instrument engagement detector by a coupler.  Brierton et al teach a detection member 809/810, fig. 8b provided movable between a protrusion position at which a part of the detection member is protruded from the drape detection opening of the housing, and a withdrawal position at which the detection member is withdrawn into the drape detection opening of the housing; and a sensor 802, fig. 8c configured to detect the detection member is moved to the withdrawal position as the drape is brought into contact with the detection member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cooper et al with a  a sensor configured to detect the detection member is moved to the withdrawal position as the drape is brought into contact with the detection member as taught by Brierton et al in order to provide a better engagement in the robotic arm interface and further to detect a proper alignment between the interface and the drive transmission member (see paragraphs 77, 78, 84).
Claims 2-4:  Cooper et al in view of Brierton disclose  wherein the sensor is an optical sensor., whereinthe sensor is a light-transmissive optical sensor/light sensor, fig, 8c, item 802-Brierton),the sensor detects the detection member 809/810, fig. 8b-Brierton, at the protrusion position when the detection member blocks the light toward the sensor, and the sensor detects the detection member at the withdrawal position when the detection member does not block the light toward the sensor., wherein the detection member includes a contact section, wherein in the state where the detection member is at the protrusion position, the contact section of the detection member is protruded from the drape detection opening (col. 16, lines 56-60-Cooper et al) and comes into contact with the drape, and when the adaptor is mounted to the driver interface of the robot arm without the drape therebetween, the detection member is kept in the protrusion position, with the contact section of the detection member inserted in a recess of the adaptor provided at a location corresponding to the contact section.
Claims 5-8:  Cooper et al in view of Brierton disclose  Wherein the drape is provided to cover the recess of the adaptor 128, and when the adaptor is mounted to 
Claims 15, 17:  Cooper et al in view of Brierton disclose the contact section of the first arm member includes a flat surface section that comes into contact with the drape (see col. 16, lines 56-60, Cooper et al); further comprising: a spring 305 that biases the detection member to set the detection member in the protrusion position (see fig. 3, paragraph 48-Brierton et al).
Allowable Subject Matter
Claims 9-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-14 are also allowed by virture of their dependency from claim 9.
Claim 16: The prior arts fail to disclose or reasonably suggest the claim that has an identical invention in a great detail with the elements arranged as recited in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/VI X NGUYEN/Primary Examiner, Art Unit 3771